Order entered October 28, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00900-CR
                                       No. 05-13-00901-CR

                                   JAMES RILEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F11-40796-S, F11-40798-S

                                             ORDER
       By letter dated October 3, 2013, the Court notified the trial court judge that we had not

received the trial court’s certifications of appellant’s right to appeal in these cases. We asked the

trial court to review the records and to file, within ten days, certifications that accurately reflect

the trial court proceedings. To date, we have not received the completed certifications. Texas

Rule of Appellate Procedure 25.2 requires the trial court to prepare a certification in every case

in which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d), Cortez v. State, 2013 WL
5220904 (Tex. Crim. App. Sept. 18, 2013).
           Accordingly, we ORDER the trial court to file, within TEN DAYS of the date of this

order, completed certifications of appellant’s right to appeal that accurately reflect the trial court

proceedings.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court, and to counsel for all

parties.


                                                      /s/     DAVID EVANS
                                                              JUSTICE